Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-265
              Lower Tribunal Nos. 20-240 AP, 20-17880 CC
                          ________________


                                  Sze Lee,
                                  Appellant,

                                     vs.

                        1510 N.E. 109 St., LLC,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Sze Lee, in proper person.

     No appearance, for appellee.


Before HENDON, LOBREE, and BOKOR, JJ.

     HENDON, J.
     Sze Lee appeals from a final judgment for eviction and removal of

tenant. We affirm.

     On September 12, 2020, 1510 N.E. 109 ST, LLC (“Landlord”) gave Sze

Lee (“Lee”) the required 15-day notice that her month-to-month tenancy

would end on September 30, 2020 and requested that she vacate the

premises. The Landlord stated that the dwelling was not a “covered property”

under section 4024 of the Cares Act in residential evictions for non-payment

of rent and was therefore exempt.1 Lee unsuccessfully tried to negotiate her




1
  See also 1560-1568 Drexel Ave., LLC v. Dalton, No. 3D21-1115, 2021 WL
2149752 (Fla. 3d DCA May 27, 2021) at footnote 5: Governor Ron DeSantis
issued the Executive Order on July 29, 2020. Section 2 of the Executive
Order provides, in relevant part:

     A. I hereby suspend and toll any statute providing for final action at
     the conclusion of an eviction proceeding under Florida law solely
     when the proceeding arises from non-payment of rent by a
     residential tenant adversely affected by the COVID-19 emergency.

     B. For purposes of this section, adversely affected by the COVlD-
     19 emergency means loss of employment, diminished wages or
     business income, or other monetary loss realized during the Florida
     State of Emergency directly impacting the ability of a residential
     tenant to make rent payments.

    C. Nothing in this Executive Order shall be construed to suspend or
    otherwise affect eviction proceedings unrelated to nonpayment of
    rent.
(Emphasis added).


                                      2
rental terms with the Landlord, citing COVID concerns and her risk of

becoming homeless.

      On October 6, 2020, the Landlord filed a complaint for eviction, and

Lee answered the complaint. Lee asserted as an affirmative defense that the

Landlord breached the federal temporary halt in residential evictions as a

result of the quarantine, and the Landlord disregarded the Centers for

Disease Control and Prevention (“CDC”) order. She further argued that the

eviction would endanger her health by exposing her to COVID.

      On October 8, 2020, Lee was served with the 5-day residential eviction

summons and complaint.         That summons indicated that Lee “MUST”

respond according to the instructions provided in the summons. Lee did not.

The Landlord moved to strike Lee’s answer and enter a default, asserting

that Lee had not paid any rent into the court registry or filed a motion to

determine the amount to be paid into the court registry. Lee filed a motion

for summary judgment, again raising? the allegation that the Landlord was

in violation of the CDC moratorium on evictions. Lee additionally argued that

the Landlord’s motion for default for non-payment of rent failed because the

Landlord did not request rent in its complaint for eviction.

      The court struck Lee’s pleading and entered a default, as it appeared

“to the Court that the monies requested in the Complaint have not been paid



                                       3
into the Registry of the Court and that no motion has been filed” by Lee

requesting a determination of the amount of rent to be paid into the court

registry. The court issued a final judgment of eviction and removal of tenant,

from which judgment Lee appeals. 2 Lee asserts on appeal that, as the

complaint for eviction did not request any rent to be paid into the court

registry or claim an amount of rent due, she was not required to file a motion

to determine an amount not demanded in the complaint. We disagree.

Discussion

      A tenant's statutory obligation to place rent into the court registry arises

within the context of “an action by the landlord for possession of a dwelling

unit” where the “tenant interposes any defense other than payment.” §

83.60(2), Fla. Stat. (2021). That statute requires payment of rent into the

registry of the court in residential landlord tenant disputes and states, in

relevant part,

      (2) In an action by the landlord for possession of a dwelling unit,
      if the tenant interposes any defense other than payment,
      including, but not limited to, the defense of a defective 3-day
      notice, the tenant shall pay into the registry of the court the
      accrued rent as alleged in the complaint or as determined by the
      court and the rent that accrues during the pendency of the
      proceeding, when due. The clerk shall notify the tenant of such
      requirement in the summons. Failure of the tenant to pay the rent
      into the registry of the court or to file a motion to determine the

2
 The Appellee Landlord has been precluded from OA for failure to file an
Answer Brief.

                                        4
      amount of rent to be paid into the registry within 5 days, excluding
      Saturdays, Sundays, and legal holidays, after the date of service
      of process constitutes an absolute waiver of the tenant's
      defenses other than payment, and the landlord is entitled to an
      immediate default judgment for removal of the tenant with a writ
      of possession to issue without further notice or hearing thereon.
      If a motion to determine rent is filed, documentation in support of
      the allegation that the rent as alleged in the complaint is in error
      is required. . . .

(Emphasis added). As stated in 1560-1568 Drexel Ave., LLC v. Dalton, No.

3D21-1115, 2021 WL 2149752, at *3 (Fla. 3d DCA May 27, 2021):

      Section 83.60(2) is not discretionary; it compels a tenant
      defending against an eviction to pay into the court registry either
      (i) the amount of rent alleged to be due, or (ii) the amount of rent
      determined by the court, plus all rent that accrues during the
      case's pendency. [citations omitted]. The only exception to this
      express statutory requirement is if the tenant interposes a
      defense of payment – which Tenant did not do in this case.

      Lee was served with a complaint for eviction that did not specify an

amount of rent to be paid, and her defenses were unrelated to non-payment

of rent. She was thus obligated to pay the rent into the court registry or file a

motion to ask the court to determine the amount of rent to be paid into the

court registry. See id.; First Hanover v. Vazquez, 848 So. 2d 1188, 1191

(Fla. 1st DCA 2003) (holding, in accord with section 83.60, the landlord was

entitled to payment of rent either directly or into the court registry, and on the

tenants' failure to do so, the landlord was entitled to a default and a writ of

possession).



                                        5
She was also served with the summons that very clearly set forth everything

she needed to do to contest her eviction. The summons states, in pertinent

part:

        You are entitled to a trial to determine whether you can be
        required to move, but you MUST do ALL of the things listed
        below. You must do them within five (5) days (not including
        Saturday, Sunday, or any legal holiday) after the date these
        papers were given to you or to a person who lives with you or
        were posted at your home.

If Lee was unsure whether she had to pay rent, or was unsure of the amount,

Lee was required to file a motion to determine the amount of rent due or to

contest in writing whether rent was due at all. The summons concluded with

the final warning that:

        4. IF YOU DO NOT DO ALL OF THE THINGS SPECIFIED
        ABOVE WITHIN FIVE (5) WORKING DAYS AFTER THE DATE
        THAT THESE PAPERS WERE GIVEN TP [sic] YOU OR A
        PERSON WHO LIVES WITH YOU OR WERE POSTED AT
        YOUR HOME, YOU MAY BE EVICTED WITHOUT A HEARING
        OR FURTHER NOTICE.

Lee cannot claim that because the notice of eviction did not specify rent due,

the default final judgment should be vacated when Lee failed to take any of

the required and clearly stated steps necessary to protect her interests. Lee

has not argued any valid legal basis for reversal. Because Lee failed to follow

the court’s mandatory instructions provided to her in the eviction summons,



                                      6
the trial court’s order entering a default final judgment of eviction was not in

error.

         Affirmed.




                                       7